DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:

“control system” in claim 1. 

	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

NOTE:  The term “processor”, recited in claim 40, covers a broad class of known structures including microprocessors and their equivalents, and hence is not considered to be a generic placeholder for the term "means", and therefore does not invoke 35 USC 112f.  

NOTE:  The Federal Circuit has soundly established that generic placeholders for "means", not modified by structure, and defined by function do indeed invoke 112f.  See Richard A. Williamson v. Citrix Online, LLC (Fed. Cir. 2015):
    PNG
    media_image1.png
    350
    1184
    media_image1.png
    Greyscale


 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2020/0410194 A1) in view of Kitchens, II et al. (US 2017/0090024 A1). 

Regarding claims 18 and 29, and using claim 18 as an example, Kim discloses (

controlling an ultrasonic transmitter for transmission of ultrasonic waves (the high frequency sensor of figure 7:

    PNG
    media_image2.png
    389
    607
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    344
    582
    media_image3.png
    Greyscale


 ); 

controlling a low-frequency vibration source for generation of low-frequency vibrations (the low frequency sensor of figure 7:

    PNG
    media_image4.png
    393
    600
    media_image4.png
    Greyscale



    PNG
    media_image3.png
    344
    582
    media_image3.png
    Greyscale


); 

synchronizing the generation of the low-frequency vibrations and the transmission of the ultrasonic waves (

    PNG
    media_image5.png
    484
    448
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    120
    581
    media_image6.png
    Greyscale


 ); 



    PNG
    media_image7.png
    290
    593
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    499
    604
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    980
    943
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    585
    414
    media_image10.png
    Greyscale

 ); and 



	While Kim teaches that the capturing “fingerprints” at paragraph 0037 as part of a mobile device (figure 2), Kim does not expressly teach “performing an authentication process”.

	Kitchens also teaches an ultrasonic fingerprint sensor on a mobile device (figures 2D and 2E), and further teaches using ultrasonic fingerprint images in an enrollment process and to perform an authentication process (

    PNG
    media_image11.png
    642
    297
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    509
    297
    media_image12.png
    Greyscale

). 


It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to utilize the fingerprint images captured by Kim, in order to perform an enrollment of a user of the Kim device, and an authentication process on the mobile device of Kim as taught by Kitchens, in order to allow or deny access to the device of Kim, therefore preventing fraud, or preventing access to the device and valuable content of the device to unauthorized parities, such as in case of theft.  

Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Kim, while the teaching of Kitchens continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result described in the previous paragraph above.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  

	Regarding claim 29 specifically, Kim is computer implemented (figure 2 and paragraph 0004) and would remain as such as modified by Kitchens above. 

Regarding claim 19, the method of claim 18, wherein synchronizing the generation of first low-frequency vibrations and the transmission of first ultrasonic waves comprises: controlling the low-frequency vibration source for generation of the first low-frequency vibrations during a first time interval; and controlling the ultrasonic transmitter for transmission of the first ultrasonic waves during a second time interval that at least partially coincides with the first time interval (met by the Kim/Kitchens combination as applied to claim 18 above; see Kim figure 9:


    PNG
    media_image13.png
    225
    420
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    426
    592
    media_image14.png
    Greyscale

 ). 



claim 20, the method of claim 19, further comprising controlling the ultrasonic transmitter for a plurality of instances of ultrasonic wave transmission during the first time interval (

    PNG
    media_image15.png
    246
    596
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    517
    445
    media_image16.png
    Greyscale

As seen above, during each scan interval, the sensor is driven by multiple pulses). 

Regarding claim 21, the method of claim 20, further comprising capturing, via the ultrasonic receiver, a plurality of sets of fingerprint image data during the first time interval, each of the sets of fingerprint image data corresponding to reflections from the target object of ultrasonic waves transmitted during different instances of ultrasonic wave transmission (As seen in figure 13, each pulse from the transmission is reflected from the finger, and each is essentially an image of the fingerprint as would be understood by one of ordinary skill in the art:


    PNG
    media_image17.png
    527
    411
    media_image17.png
    Greyscale

).








Claims 1-5, 13-22, 28, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Shim et al. (US 2019/0250752 A1) in view of Kitchens, II et al. (US 2017/0090024 A1), and Panchawagh et al. (US 2017/0110504 A1). 

Regarding claims 1, 18, 29, and 30, and using claim 1 as an example, Shim discloses (

a fingerprint sensor 


    PNG
    media_image18.png
    315
    454
    media_image18.png
    Greyscale

 ); 




    PNG
    media_image19.png
    430
    535
    media_image19.png
    Greyscale



    PNG
    media_image20.png
    238
    576
    media_image20.png
    Greyscale



    PNG
    media_image21.png
    142
    586
    media_image21.png
    Greyscale



    PNG
    media_image22.png
    364
    377
    media_image22.png
    Greyscale


    PNG
    media_image23.png
    606
    743
    media_image23.png
    Greyscale


); 

wherein the 


    PNG
    media_image24.png
    406
    692
    media_image24.png
    Greyscale


 ); 



a control system (

    PNG
    media_image25.png
    500
    587
    media_image25.png
    Greyscale


 )configured to:

 control the fingerprint sensor 
control the low-frequency vibration source for generation of low-frequency vibrations;
synchronize the generation of the low-frequency vibrations and the fingerprint sensor 


    PNG
    media_image26.png
    426
    584
    media_image26.png
    Greyscale

 );



perform an authentication process based, at least in part, on the fingerprint sensor 

    PNG
    media_image27.png
    193
    588
    media_image27.png
    Greyscale

).

	Shim teaches an optical fingerprint sensor, and not an ultrasonic fingerprint sensor, and therefore Shim does not teach the limitations of:

	“an ultrasonic transmitter configured to transmit ultrasonic waves in the range of 1 MHz to 30 MHz”,
	an “ultrasonic transmitter”,
an “ultrasonic receiver”, 
	“receive ultrasonic receiver signals from the ultrasonic receiver, the ultrasonic receiver signals including signals corresponding to reflections of the ultrasonic waves from a target object in contact with an outer surface of the apparatus”
and performing an authentication process based, at least in part, on the fingerprint sensor “ultrasonic receiver signals”.


	Kitchens discloses an ultrasonic fingerprint sensor for fingerprint authentication (

    PNG
    media_image28.png
    508
    603
    media_image28.png
    Greyscale


    PNG
    media_image29.png
    100
    613
    media_image29.png
    Greyscale


 ), comprising (

“an ultrasonic transmitter configured to transmit ultrasonic waves in the range of 

an “ultrasonic receiver”, 
	“receive ultrasonic receiver signals from the ultrasonic receiver, the ultrasonic receiver signals including signals corresponding to reflections of the ultrasonic waves from a target object in contact with an outer surface of the apparatus”
and performing an authentication process based, at least in part, on the fingerprint sensor “ultrasonic receiver signals” (


    PNG
    media_image30.png
    659
    977
    media_image30.png
    Greyscale


    PNG
    media_image31.png
    348
    600
    media_image31.png
    Greyscale


    PNG
    media_image29.png
    100
    613
    media_image29.png
    Greyscale

 ).

It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to substitute, for the optical fingerprint sensor of Shim (Shim figure 13:


    PNG
    media_image18.png
    315
    454
    media_image18.png
    Greyscale

 ),  the ultrasonic fingerprint sensor taught by Kitchens as described above (Kitchens figure 2D:


    PNG
    media_image30.png
    659
    977
    media_image30.png
    Greyscale

), in order to provide Shim with the added benefit of spoof prevention, as is taught by Kitchens, which is made available by use of ultrasonic waves which penetrate sub-epidermal tissue:


    PNG
    media_image32.png
    324
    587
    media_image32.png
    Greyscale


 
    PNG
    media_image33.png
    324
    595
    media_image33.png
    Greyscale



    PNG
    media_image34.png
    264
    597
    media_image34.png
    Greyscale

.

Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Shim, while the teaching of Kitchens continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result described in the previous paragraph above.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  

	Kitchens, while teaching an ultrasonic fingerprint sensor, does not provide a specific frequency range of operation.  Therefore, the Shim/Kitchens combination does not teach the limitation of, “an ultrasonic transmitter configured to transmit ultrasonic waves in the range of 1 MHz to
30MHz”.



    PNG
    media_image35.png
    327
    690
    media_image35.png
    Greyscale


    PNG
    media_image36.png
    162
    678
    media_image36.png
    Greyscale

).

It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to operate the ultrasonic fingerprint sensor of the Shim/Kitchens combination within a frequency range of 1 MHz to 30MHz, as taught by Panchawagh, in order to provide fingerprint images of a high resolution, or a sufficiently high resolution 

    PNG
    media_image37.png
    162
    678
    media_image37.png
    Greyscale

).

Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Shim/Kitchens, while the teaching of Panchawagh continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result described in the previous paragraph above.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  

	Regarding claim 29 specifically, Shim is computer implemented (see figure 1A) and would remain as such after modification according to the teachings of Kitchens and Panchawagh above. 





Regarding claims 2 and 19, and using claim 2 as an example, the apparatus of claim 1, wherein synchronizing the generation of first low-frequency vibrations and the transmission of first ultrasonic waves comprises: controlling the low-frequency vibration source for generation of the first low-frequency vibrations during a first time interval; and controlling the ultrasonic transmitter for transmission of the first ultrasonic waves during a second time interval that at least partially coincides with the first time interval (Met by the Shim/Kitchens/Panchawagh combination:  Shim teaches:

    PNG
    media_image38.png
    255
    708
    media_image38.png
    Greyscale


    PNG
    media_image39.png
    138
    673
    media_image39.png
    Greyscale


    PNG
    media_image40.png
    131
    696
    media_image40.png
    Greyscale

 ). 
claims 3 and 20, and using claim 3 as an example, the apparatus of claim 2, wherein the control system is further configured to control the ultrasonic transmitter for a plurality of instances of ultrasonic wave transmission during the first time interval (Met by the Shim/Kitchens/Panchawagh combination; Kitchens teaches:  

    PNG
    media_image41.png
    213
    600
    media_image41.png
    Greyscale


    PNG
    media_image42.png
    207
    603
    media_image42.png
    Greyscale


    PNG
    media_image43.png
    820
    544
    media_image43.png
    Greyscale



Regarding claims 4 and 21, the apparatus of claim 3, wherein the control system is further configured to capture, via the ultrasonic receiver, a plurality of sets of fingerprint image data during the first time interval, each of the sets of fingerprint image data corresponding to reflections from the target object of ultrasonic waves transmitted during different instances of ultrasonic wave transmission (refer to the claims 3 and 20 rejection immediately above). 

Regarding claims 5 and 22, and using claim 5 as an example, the apparatus of claim 4, wherein the control system is further configured to extract fingerprint features from each of the sets of fingerprint image data (Met by the Shim/Kitchens/Panchawagh combination; Kitchens teaches:  



    PNG
    media_image44.png
    542
    602
    media_image44.png
    Greyscale

).


Regarding claims 13 and 28, and using claim 13 as an example, the apparatus of claim 4, wherein the control system is further configured to perform a non-coherent feature detection method in which the times during which fingerprint images are captured are independent of a period and a phase of the low-frequency vibrations (Met by the Shim/Kitchens/Panchawagh combination; refer to 

    PNG
    media_image43.png
    820
    544
    media_image43.png
    Greyscale




    PNG
    media_image44.png
    542
    602
    media_image44.png
    Greyscale

	These features are independent of the period and phase of the low-frequency vibrations of Shim in the combination).




claim 14, the apparatus of claim 1, wherein the control system is configured to cause the low-frequency vibration source for generation of the first low-frequency vibrations in a plane of the outer surface, perpendicular to the plane of the outer surface or both in the plane and perpendicular to the plane of the outer surface (Met by the Shim/Kitchens/Panchawagh combination as applied to claim 1:  Shim’s haptic piezo transducer vibrates perpendicular to the plane as follows:


    PNG
    media_image45.png
    577
    320
    media_image45.png
    Greyscale



    PNG
    media_image46.png
    665
    572
    media_image46.png
    Greyscale

). 

Regarding claim 15, the apparatus of claim 1, wherein at least one of a frequency or a range of frequencies of the low-frequency vibration source is tuned to produce a maximum modulation of the 


    PNG
    media_image47.png
    555
    628
    media_image47.png
    Greyscale

). 





Regarding claim 17, the apparatus of claim 1, wherein the control system is further configured to: determine a contact quality metric corresponding to at least one of an image quality metric or a feature quality metric; and determine whether to actuate the low-frequency vibration source based, at least in part, on the contact quality metric (Met by the Shim/Kitchens/Panchawagh combination as applied to claim 1:  Shim:

    PNG
    media_image48.png
    507
    690
    media_image48.png
    Greyscale

). 


claim 16, the apparatus of claim 1, wherein the control system is configured to perform a high pass filter or bandpass filter on the ultrasonic receiver signals (Met by the Shim/Kitchens/Panchawagh combination as applied to claim 1: Kitchens, as described in the rejections above, teaches bandpass filtering within a time window, or time band:


    PNG
    media_image43.png
    820
    544
    media_image43.png
    Greyscale

.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 18, 29, and 30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 14, 26, and 29 of copending Application No. 16/751,820 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because pending claims 1, 18, 29, and 30 are anticipated by reference application claims 1, 14, 26, and 29 respectively and individually. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Allowable Subject Matter
Claims 6, 7-12, 23, and 24-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claims 6 and 23, and using claim 6 as an example, in the context of the claim as a whole, the prior art does not teach or suggest the additional limitation of, “extract background features from each of the sets of fingerprint image data; and distinguish the background features from the fingerprint features.”

Regarding claims 7 and 24, and using claim 7 as an example, in the context of the claim as a whole, the prior art does not teach or suggest the additional limitation of, “coherent feature detection method that involves synchronizing times during which each of the sets of fingerprint image data are captured by the ultrasonic receiver with a period and a phase of the low-frequency vibrations.”  Claims 8-12 and 25-27 are dependent. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WERNER whose telephone number is (571)272-7401.  The examiner can normally be reached on M-F, 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F. Urban can be reached on 571-272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN P. WERNER
Primary Examiner
Art Unit 2665



/Brian Werner/Primary Examiner, Art Unit 2665